WALKER, P. J. —
Though the written contract which one Page and the appellants (defendants below) signed was not a lease from the appellee, but an executory agreement for a lease (Harrison v. Parmer, 76 Ala. 157), and, whether or not by that contract the appellants became' bound as principals or as sureties, yet if the execution of it was followed by the appellants entering upon or assuming dominion of the premises mentioned, a recovery of the rent for the entire term may be had under the count for use and occupation, without any other proof of use and occupation than such entry by them, though they quitted the premises before the term-expired ; and the contract may be looked to to ascertain the amount of the rent and the length of the term agreed upon. — Crommelin v. Thiess & Co., 31 Ala. 412, 70 Am. Dec. 499; Howard v. Jones, 123 Ala. 488, 26 South. 129; A. G. Rhodes Furniture Co. v. Weeden & Dent, 108 Ala. 252, 19 South. 318; Smith v. Pritchett, 98 Ala. 649, 13 South. 569.
*407There was evidence tending to prove that successive actual occupants of the premises during the period mentioned in the contract held under the appellants; that when the latter Avere called on by the appellee’s agent for the rent, they did not question their liability, but requested that it be collected from the then occupant of the premises if possible. The appellants undertook to show that their dealings with the property were not for themselves, but were in behalf of the Haas Bros. Packing Company, a corporation of which they Avere the managing officers. It was a question for the jury whether the testimony to this effect rebutted or overcame the evidence tending to prove that the appellants, Haas Bros., who signed the contract, exercised dominion over the property. We cannot assent to the claim that there AA-as an absence of any evidence tending to prove that the appellants entered and held the premises during the period mentioned in the contract. In connection with this evidence it was permissible for the contract to be looked to for a description of the property and the amount of the rent agreed upon. We find no error in the rulings of the court in this connection.
Plaintiff’s counsel asked the witness Sage, who was one of the plaintiff’s rental agents, “Did you or not look to them — Haas Bros.- — as tenants of the property alone with Page?” It may be conceded that the question was subject to the objection made to it by the defendants. But it is not necessarily a reversible error to permit a witness to state his conclusion in answer to such a question when the Avitness has already stated the facts upon which his conclusion was based. — Louisville & Nashville R. Co. v. Williams (Sup.) 62 South. 679. This witness had testified to the fact that he, as plaintiff’s agent, during the period covered by the contract for a lease, and while the property was actually occu*408pied by one who had acquired possession of it from some one other than the plaintiff or his agents, went to the defendants to collect of them the rent for it. This conduct of the witness as testified to by him showed that he was looking to them as tenants of the property. This being true, it was not reversible error to permit him to state his conclusion to this effect.
The only plea upon which the case went to the jury was the general issue. The assignments of error upon the rulings by which other pleas were disposed of are not sought to be supported by argument. There was nothing in the case to indicate that the plaintiff had made any covenant or agreement as to the condition of the premises or repairs upon them. In this situation evidence as to the premises being out of repair or in an unsanitary condition was not pertinent to any issue in the case, and the court was not in error in excluding evidence bearing only upon such inquiries. — Murphy, et al. v. Farley, 124 Ala. 279, 27 South. 442; Rothe v. Bellingrath, 71 Ala. 55.
Obvious considerations lead us to the conclusion that there was no reversible error in any of the other rulings on evidence which are assigned as errors. The questions so presented are not such as to call for a discussion of them. We discover no reversible error in the record.
Affirmed.